                                UNITED STATES DISTRICT COURT
                                               NORTHERN DISTRICT OF CALIFORNIA
                                                     PROBATION OFFICE
                                                              ,



ANTHONY CASTELLANO                                                                                         NOEL BELTON
CHIEF U.S. PROBATION OFFICER                                                     ASST. DEPUTY CHIEF U.S. PROBATION OFFICER

JAMES SCHLOETTER
ACTING TYPE II DEPUTY U.S. PROBATION OFFICER




                                                      February 15, 2019

        Honorable Haywood S. Gilliam, Jr.
        United States District Judge
        Oakland Venue
                                                                              Dereke Gray
                                                                              CR 14-00212-003 HSG
                                                                              Order Re Request for Status
        Hearing

        Your Honor,

        On February 27, 2017, Mr. Gray was sentenced to three (3) years of probation, following a guilty
        plea to 21 U.S.C. § 846 – Conspiracy to Possess with Intent to Distribute Cocaine Base, a Class
        C felony, and 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) - Possession with Intent to Distribute and
        Distribution of Cocaine, a Class C felony.

        Mr. Gray has been under my direct supervision following his completion of the Pretrial CAP
        Program and sentencing. His probation is set to expire on February 26, 2020. The probation
        officer would like to report Mr. Gray’s positive adjustment and accomplishments to date, to Your
        Honor.

        The parties and the courtroom deputy have been contacted and are requesting a status hearing on
        March 4, 2019, at 2:00 pm.

        Respectfully Requested,




        ___________________________________                          _________________________________
        J.D. Woods                                                   Kevin L. Thomas
        U.S. Probation Officer                                       Supervisory U.S. Probation Officer


        cc: Erin Crane, Counsel
        Frank Riebli, AUSA
The Court:


______
   X Agrees to set matter on March 4, 2019, at 2:00 pm for a status hearing.


______ Denies the request


______ Other




_______________________
 2/15/2019
Date

                                                 ___________________________________________
                                                  Honorable Haywood S. Gilliam, Jr.
                                                  United States District Judge
